DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed May 18, 2021, and January 29, 2021, have been received and entered.  The amendments remove the objection to the specification and the abstract; as well as in part some of the 35 USC 112(b) rejections to the claims; and the rejection under 35 USC 101.  However, the rejection under 35 USC 102/103 is maintained on the record and some new 112(b) rejections are made because of Applicant’s amendment to the claims, for the reasons that follow.
Claims Status
Claims 1-6 and 8-17 are pending.  Claims 1-6 and 8-10 are currently amended; claim 7 is canceled; claim 17 is newly added; claims 12 and 14-15 are original; and claims 11, 13 and 16 are withdrawn claims.
				Election/Restrictions
	Applicant’s affirmation of the election to the restriction requirement as reiterated below is acknowledged.  Claims 11, 13 and 16 remain withdrawn from consideration for being drawn to the non-elected subject matter, therefore.
 Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 12 and 14-15, drawn to method for determining sediment toxicity caused by toxicant in sedimentr, classified in C02F 3/32.
II. Claims 11 and 13, drawn to method of determining toxicity in pore water, classified in C02F 1/00.
III. Claim 16, drawn to method of comparing sediment and pore water, classified in C02F 3/00.
The inventions are independent or distinct, each from the other because:
Inventions I-II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each of the methods are distinct each from the other because although Groups I and II do each determine toxicity, they do so on different substrata and have different process steps, therefore Group III is different method but is related because it requires comparing the substrata of each of Groups I and II.  However, they are considered to be mutually exclusive each from the other because of the differences required to carry out each claimed method.  They each have a different mode of operation, and a materially different design, as well.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention, and hence a reference which reads on one inventive group as presented above, will not necessarily read on another inventive group, see each of Groups I-VI and note their separate and distinct status of classification in the art.; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
They each have a different mode of operation, and a materially different design, as well.  Each Group I, II and III are distinct from each other, therefore, and have two way distinctness.  Wherein, Group I does not require pore water, per se, but Group II does and Group III requires comparing two substrata which is not required of Group I or Group II.  Hence there is two way distinctness between each of the claimed Groups drawn to method claims.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Eric Mills on September 16, 2020, a provisional election was made without traverse to prosecute the invention of I, claims 1-10, 12 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11, 13 and 16 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Claims 1-6, 8-10, 12, 14-15 and 17 are reconsidered on the merits, therefore, as follows.
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 3, 4, 12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 12 and 14-15 are rendered indefinite because the claims are incomplete since they depend directly and/or indirectly (as the case for claims 14-15) from a canceled base claim 7.
Claims  12 and 17 are rendered vague and indefinite for recitation of “relative” at second to last line of each claim; since the term is considered to be ambiguous with respect to how mortality and altered developmental rate or timing are proportional to hatching and emergence, per se.  The metes and bounds of the claims cannot be determined, therefore.   
Also, claim 2 is unclear whether “the sediment” is referencing “the sediment sample”.  Hence, “the sediment” as recited in claim 2 may be construed to lack antecedent basis, even though “sediment 
 Further, claims 12 and 14-15 each recite the limitation "A method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change “A” to --The--, so the method clearly refers back to claim 1 without any ambiguity as to whether a single method is being claimed, therefore.  One may construe that more than one method is being claimed even though claims do recite “of claim 1” and have dependency therefrom; so it is best to recite –The method of claim…--, for dependent claims of a single method.  Also, it is noted that Applicants have provided amendment to other claims to remedy this issue in those claims.
Claim 12 is further rendered vague and indefinite because it recites the limitation "the pore water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Arguably, “the pore water” may be construed to have antecedent basis because it may be considered to be inherent to sediment, but if the sediment is dried out, then while it may still contain pores it may not contain pore water under all conditions.  For clarity of the claim it is suggested to provide clear antecedent basis for “the pore water” in line 2 of claim 12, by insertion of –comprising pore water-- in the collecting step of claim 1, at line 4, after “sediment sample”; and insertion of –sample— at line 3 of claim 3, after “sediment”. Also, insertion of –sample—after “the sediment” in line 3 of claim 2 is also suggested as noted above.
			Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 8-9 and 17 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Jiang  et al ( JIANG ET AL.; HEAVY METAL EXPOSURE REDUCES HATCHING SUCCESS OF ACARTIA PACIFICA RESTING EGGS IN THE SEDIMENT; JOURNAL OF .
Regarding claim 1, Jiang et al teach a method for determining sediment toxicity caused by at least one indigenous or introduced toxicant in marine sediment samples, comprising: mixing a plurality of dormant embryos of at least one species having a dormant life stage with each sediment sample under conditions to induce or maintain dormancy, hatching the at least one of the species, and observing the emerging embryos for at last one observation selected from hatching, mortality (see Table 2 at page 735, for example) or emergence relative to hatching and emergence, see page 734, col 1-2, all lines and abstract, all lines. 
Figure 1 at page 735 shows the observation of hatching relative to hatching numbers.  In figure 1a, the number of species hatched from the sediment in copper toxicant testing indicates observed numbers of species declined (e.g. via mortality or hatching) relative to hatching or emergence.  
The reference clearly teachings a method for determining sediment toxicity caused by a toxicant (e.g. heavy metals) in marine sediments comprising mixing dormant embryos (e.g. resting eggs) of at least one species with sediment sample while maintaining dormant, hatching the species, and observing the emerging embryos (e.g. viable eggs) by an observation selected from at least hatching, emergence, or morality or timing relative to hatching and emergence.
Regarding claim 2, Jiang et al clearly teach at page 734, lines 35-58, separating the species from sediment prior to hatching.
Regarding claim 6, Jiang et al teaches carrying out the method multiple times over a period of time, see Table 1, at page 734, wherein it is shown that testing is carried out for 3, 10 and 30 days, respectively.  Also at page 734, line 47, samples were observed every two days, which reads on multiple times that the testing method as disclosed is capable of being carried out per se.  
The claims are identical to the teachings of Jiang et al and are, therefore, considered to be clearly anticipated by the teachings of Jiang et al.  However, in the alternative that there is some slight difference between the claims and the teachings of Jiang et al, then the claims are considered to be prima facie obvious over teachings of Jiang et al.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for determining sediment toxicity using the method of Jiang et al with the expectation of successful results for mixing embryos with sediment sample and maintain dormancy, hatching them and observing emerging embryos, therefore, because Jiang et al as discussed above teach similar steps, if not identical, to the instantly claimed method.  
One of skill would have been motivated by Jiang et al teachings to perform a method for determining sediment toxicity as claimed herein because Jiang et al was able to determine the toxicant effects of heavy metals on species mixed with sediment by observing the emerging embryos hatching or dying relative to hatching and emergence.  Thus, further providing the indication of a deviation based at least in part on an observation of hatching, emergence, mortality, etc.
Each of the steps of mixing, hatching and observing are all disclosed by Jiang et al to be carried out.  Separating is disclosed by Jiang et al as well and the method is carried out multiple times over a period of time as disclosed by Jiang et al. Thus, in absence of persuasive evidence to contrary the claims are rendered alternatively prima facie obvious over Jiang et al.
Response to Arguments
Applicant's arguments filed January 29, 2021, have been fully considered but they are not persuasive. The results disclosed by Jiang et al at page 734, 2nd col., all lines show a plurality of A. pacific embryos were selected and illustrated in Fig. 1a, accordingly.  A dish (e.g. incubation container) filled with sediment sample and resting eggs (e.g. dormant life stage or dormant embryos) are at least .  
Also, the requirement of incubation to be under conditions to maintain dormancy, is taught, or at least suggested, at page 734, col. 1, Materials and Methods, lines 23-24.  Since the dormancy was able to be maintained under condition of 10 degree Celsius.  Hatching was able to be obtained when resting eggs (e.g. dormant embryos) were chilled and then warmed.  
Also viable eggs were able to hatch at temperature of 24-28 degrees Celsius, see line 38. Note that seawater is added to the incubation container, see lines 34-35.  Also, at page 734, col. 2, Results, lines 1-12, tests revealed the number of embryo specieis decreased markedly upon exposure to toxicant or in its presence, therefore.  
Hence, the method for determining the toxicity of certain toxicants in sediment is provided based on the selection and utilization of dormant embryos and mixing and filtering techniques is disclosed by the cited prior art, Jiang et al.  The teachings of Jiang et al clearly teach that the embryo species hatch from the sediment and, therefore, the disclosed results are based upon sediment samples and zooplankton is at least suggested, if not taught, to be mixed with sediment sample.   The test are run on the sediment sample and must contain the toxicant, therefore.  
Thus, the arguments that the newly set forth amended claimed method is not disclosed by Jiang et al are not deemed persuasive.  However, claim 3 combined with claim 1 is not disclosed and an independent claim written to combine the claimed features of claim 1 and claim 3 would be rendered free of the cited prior art.  
Artemia species, a zooplankton species, is disclosed at page 736, col. 2, line 4.  Altered development is disclosed at page 736, col. 2, all lines.  Also, see page 736, col. 1, all lines.  The disclosed prior art of Jiang et la method is capable of being carried out multiple times over a determined period of time as well.  See page 734-736, all lines.  The rejection is maintained, therefore.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 3-5, 10, 12 and 14-15 are rendered free of the prior art because no disclosure of prior art was discovered which teaches the claimed method steps involving this claim set.  Applicants should note that the Examiner considers claim 12 and 14-15 to depend from claim 3 since claim 7 from which these claims depend was dependent upon claim 3.   If the dependency of claims 12 and 14-15 are different from any other claim than claim 3 or claim 1 (if Applicants combine the claim features of claim 3 into claim 1 to overcome the cited prior art); then they may not be considered free of the cited prior art.  It is suggested that Applicants, therefore, correct claim 12 to depend from claim 1 upon combining at least claim 3 into claim 1 to overcome the cited prior art.   Claims 5 and 10 are objected to for being directly or indirectly dependent upon a rejected base claim 3.   No claims are deemed allowable at this time.
					Conclusion
All art-rejected claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. 
Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651